Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is similar to  claim 1 of application 15/084,643, now patent # US 10,544,802, except for omitting its claim limitations of “the low pressure turbine driving the fan section through a geared architecture, the low pressure turbine including a greater number of stages than the low pressure compressor, the low pressure compressor including a greater number of stages than the high pressure turbine”, and is thus broader. In view of the terminal disclaimer filed and approved on 04/19/2022, claim 1 is allowable. For a detailed explanation of reasons for allowance of claim 1, see the reasons for allowance of claim 1 of parent application 15/084,643. Claims 2-13 depend from claim 1. Claim 14 is also similar to claim 1 of application 15/084,643, now patent # US 10,544,802, except for the slope range being “less than 10 degrees relative to the axis”. However, the arts disclosed in the parent application for the slope range, disclose both slope ranges of claims 1 and 14, for example, see Lewis (2005/0265825) or Walsh et al., both on the filed IDS. Hence claim 14 would be allowable for the same reason as claim 1, which is described in the reasons or allowance of parent application 15/084,643. Claims 15-20 depend from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745
                                                                                                                                                                                             /RICHARD A EDGAR/Primary Examiner, Art Unit 3799